Citation Nr: 1610359	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-43 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Entitlement to an initial compensable rating for status post residuals of a head injury with tension type headaches.

2.   Entitlement to an initial rating in excess of ten percent for residual scar, head injury. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1969 and from October 1973 to January 1988.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that rating decision, the RO granted entitlement to service connection for a residual scar, head injury, and for status post residuals head injury with post concussion headaches.   

The Veteran's Notice of Disagreement with that decision was received at the RO in June 2008.  The RO issued a Statement of the Case (SOC) in October 2009, but the RO failed to address the Veteran's claim for an increased initial evaluation for residual scars from a head injury.  The Veteran perfected his appeal with the submission of a timely substantive appeal (VA Form 9), which was received at the RO in November 2009.  After the Board remanded the Veteran's claims in June 2013, the RO issued a Supplemental Statement of the Case (SSOC) addressing the Veteran's claim for increased evaluation for residuals scars from a head injury.  The Veteran filed a VA Form 9 for this issue in September 2013.

For reasons set forth in the decision below, the Veteran's headaches have been recharacterized as noted on the cover page. 

The Veteran was scheduled for March 2012 and May 2014 Travel Board hearings.  However, the Veteran failed to appear for his first hearing and did not provide good cause for this failure to appear, so his March 2012 hearing request is considered withdrawn. 38 C.F.R. § 20.704 (2015).  The Veteran withdrew his request for the second hearing and did not request a new hearing.  

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.   Since the effective date of service connection, the Veteran's service-connected tension type headaches have been manifested by less frequent prostrating attacks averaging one every two months over the last several months.  

2.   Since the effective date of service connection, the Veteran's service-connected residual scar, head injury, has been manifested by one characteristic of disfigurement, namely that the scar is 17 centimeters long.  


CONCLUSIONS OF LAW

1.   The criteria for the assignment of an initial compensable rating for the Veteran's service connected tension type headaches have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2015).

2.   The criteria for the assignment of an initial rating in excess of ten percent for the Veteran's service connected residual scar, head injury, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded three VA examinations, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his disabilities have worsened since the date of the most recent examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

Increased Ratings

The Veteran seeks a compensable rating for the service-connected tension type headaches disability.  The Veteran also seeks a rating in excess of ten percent for the service-connected residual scar, head injury disability.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

Tension-type Headaches

The RO rated the Veteran's disability by analogy, because tension type headaches are not a listed disability in the rating schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2015).  According to the policy in the schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99." 38 C.F.R. § 4.27 (2015).  In the instant case, the Veteran's disability is listed under code 8199-8100.

Diagnostic Code 8100 provides as follows: A 50 percent rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent evaluation for characteristic prostrating attacks occurring on an average once a month over the last several months; ten percent for characteristic prostrating attacks averaging one in 2 months over the last several months; and a noncompensable rating with less frequent attacks. 38 C.F.R. 
 § 4.124a Diagnostic Code 8100 (2015).

The rating criteria do not define "prostrating," nor has the Court. See Fenderson v. West, 12 Vet. App. 119 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the matter of what is a prostrating attack).  By way of reference, the Board notes that according to Webster's II New College Dictionary of American English, Third College Edition, 889, (c) 2001, "prostration" is defined as "physically or emotionally exhausted; incapacitated." A very similar definition is found in Dorland's Illustrated Medical Dictionary, 32nd Ed., 1531, (c) 2012, in which "prostration" is defined as "extreme exhaustion or powerlessness."

The criteria in DC 8100 describe the symptomatology that results in ratings for migraine headaches. While the precise symptomatology may differ, migraines are of the same anatomical location as tension type headaches (broadly characterized as the head).  Tension type headaches are typically "brought on by prolonged overwork or emotional strain, or both, affecting especially the occipital region; it is usually continuous for weeks or months." Dorland's Illustrated Medical Dictionary, 32nd Ed., 824, (c) 2012.  The occipital region is the back, lower part of the skull. See id. at 1310.  Migraine headaches are described in medical literature to be "an often familial symptoms complex of periodic attacks of vascular headache, usually temporal and unilateral in onset, commonly associated with irritability, nausea, vomiting, constipation or diarrhea, and often photophobia." See id. at 1166.  The temporal region is the side, or lateral region of the head. See id. at 1880.  

The remaining codes within 38 C.F.R. § 4.124a, for neurological conditions, contemplate disease processes with far different symptoms than the Veteran's headaches.  For example, the criteria for traumatic brain injury contemplates cognitive and psychosocial impairment not associated with the Veteran's tension type headaches.  Further, there is no evidence of nerve paralysis in the Veteran's cranial nerves to suggest application of cranial nerve codes.  For these reasons, the Board finds that Diagnostic Code 8100 is the most applicable.

The Veteran's description of his disability and the functional impairment caused by it has varied throughout the appeal.  For instance, when the Veteran visited his provider in September 2005, he said that he felt dizzy frequently and that this condition had started a few months ago.  A March 2006 brain MRI revealed an enhancing mass in the deep lobe of the right parotid gland.  In July 2006, the Veteran underwent surgery to remove a tumor in his right parotid gland and he also mentioned to his doctors a one to one and a half year history of dizziness.   The Veteran's doctors could not identify the etiology of his continued complaints of dizziness in February 2007.  

The VA sent the Veteran to be examined in July 2007, but the VA examiner did not have access to the Veteran's claims file.  The Veteran described his injury to this examiner as a closed head injury that required 25 stiches but did not result in loss of consciousness.  The Veteran reported experiencing headaches that worsened after this injury but noted that his dizziness only started a year and half earlier.  He described his symptoms as headaches twice a week for a half hour with pain that rates five out of ten.  The Veteran denied nausea, vomiting, photophobia, phonophobia, osmophobia, or visual symptoms.  The Veteran also stated that when he gets headaches, it does not interfere with his functioning.  The July 2007 VA examiner diagnosed the Veteran with status post residuals of a head injury sustained while in service with post-concussion headaches.  Moreover, the July 2007 VA examiner opined that the Veteran's dizziness and right parotid adenoma problems are unrelated to his closed head injury during service. 

The Veteran continued to experience dizziness and in April 2008 he visited his doctors again.  At this encounter, the Veteran's doctors remarked that the etiology of his dizziness is unclear, but noted that his symptoms might be related to his in-service head injury.  The Veteran submitted a statement to the VA in June 2008 stating that his head injury from service is causing him dizziness problems, headaches, and balance problems.  

The Veteran was examined by another VA examiner in September 2009.  The Veteran reported to this examiner that he was struck on the head during service, he was dazed but did not lose consciousness, and he required stitches.  The Veteran reported the symptoms of his residuals from this head injury include headaches once a week that are usually relieved by aspirin and that do not prevent him from continuing with his activities, including work.  The Veteran denied nausea, vomiting, visual disturbances, sleep disturbance, cognitive problems, or psychiatric symptoms.  The Veteran did complain of numbness in his right leg, ringing in his ears, occasional double vision, and dizziness.  However, the VA examiner opined that the Veteran's ataxia and right foot drop are unrelated to his head injury sustained during service, and instead relate to neurodegenerative disorder.  Finally, the September 2009 VA examiner stated that there is no objective evidence of traumatic brain injury.

The Veteran was examined again in September 2013 by a VA examiner.  The September 2013 VA examiner concluded that the Veteran does not suffer from a traumatic brain injury and supported this opinion by pointing out that the Veteran's symptoms resolved after a week of rest, he had no further care for this injury, and the Veteran's current symptoms developed long after the injury occurred.  The VA examiner noted that when he previously diagnosed a closed head injury in July 2007, he did not have access to the Veteran's claims file.  After reviewing the claims file, the September 2013 VA examiner changed his diagnosis to status post remote facial laceration with no evidence for closed head injury, concussion, or TBI, with tension-type headaches.  The VA examiner supported this finding by pointing out that there was no symptomology from the Veteran's facial laceration, the Veteran's facial lacerations healed immediately after the event, there has been no chronicity of care, the Veteran does not have treatment for headaches during the appeal period, the Veteran has denied headaches during neurological visits, and there is no chronicity of care for any neurological symptoms or conditions from the time of his injury until he presented for care of his current symptoms in 2005.  The September 2013 VA examiner recorded that the Veteran does not experience non-headache symptoms associated with his headaches, experiences head pain less than one day per week, does not have prostrating attacks, and experiences no functional impact from these headaches.  Moreover, the VA examiner pointed out that the Veteran's neurological symptoms, aside from his headaches, relate to diagnoses of spinocerebellar ataxia, cervical myelopathy, and peripheral neuropathy.  The examiner opined that these diagnoses are unrelated to the Veteran's military service or his in-service injury. 

The September 2013 VA examiner further pointed out that only head trauma with objective findings of brain or inner ear damage would cause dizziness 40 years later.  The Veteran's symptoms would have improved over the course of 40 years until stable, not remained dormant for 40 years due to a remote head injury.  This VA examiner agreed with the September 2009 VA examiner, and found that the Veteran's spinocerebellar ataxia, cervical myelopathy, and peripheral neuropathy including all neurological manifestations of these conditions are less likely than not caused by or related to the Veteran's remote facial laceration and tension type headaches.  The September 2013 VA concluded by stating that the medical literature supports that head injuries do not lead to later development of the Veteran's current conditions.  

As the September 2013 VA examiner pointed out, the Veteran's recent treatment records do not include treatment for headaches.  For instance, in April 2013, the Veteran's doctor associated his complaints of lightheadedness with dehydration during work.  At this encounter, the Veteran denied syncope, nausea, or vomiting. 

Based on a review of the available evidence, the record demonstrates that the Veteran's tension type headaches have had at most a mild impact upon the Veteran's daily functioning.  At the July 2007 and September 2013 VA examinations, the Veteran had no functional impacts from his headaches.  The Veteran told the VA examiners that he manages the headaches with over the counter medication and that he can continue working with the headaches.  

The Veteran did assert in June 2008 that his dizziness is related to his in-service injury and a treatment note from April 2008 raised that possibility.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on complicated medical issues, such as whether his in-service head injury caused his symptoms of dizziness 40 years later without intervening symptoms. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Veteran's opinion by itself cannot support his claims, and is outweighed by the findings to the contrary by the VA examiners, medical professionals who considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).  As for the April 2008 treatment note, the record indicates that the doctor merely left open the possibility that the Veteran's in-service head injury was related to his etiologically unexplained dizziness, but did not conclude as much.  Since this treatment note, the Veteran's doctors have linked his dizziness with his spinocerebellar ataxia, and two separate VA examiners concluded that there was no link between the Veteran's dizziness or spinocerebellar ataxia and service.  Thus, there is no competent evidence to contradict the evaluations of the various VA examiners. 

While strict adherence to a diagnostic code that is being used by analogy is not necessary, the Board cannot ignore the basic precept of that code, which requires functional impairment due to headaches to some degree.  The analogous criteria cannot be wholly ignored; otherwise, there would be no purpose in providing for analogous ratings pursuant to 38 C.F.R. § 4.20.  The Board reads the intent of section 4.20 as allowing for the analogous criteria to provide a loose basis for the rating assigned. 

The Veteran's level of impairment from tension type headaches most closely reflects the disability picture for a noncompensable evaluation under the migraine criteria, as there is a very mild level of functional capacity affected by the Veterans headaches.   The 50 percent rating criteria contemplates functional impairment that causes severe economic inadaptability.  There is no evidence of functional impairment on that scale, in the Veteran's lay statements or in his examination reports.  Regarding the 30 and 10 percent ratings, again, the analogy to migraines must reflect not only the frequency of headaches, but the functional impact of them.  Headaches a few times a week with little impact on functioning, does not comport with the level of severity contemplated by the diagnostic criteria.  Notably, the noncompensable category under Diagnostic Code 8100 still contemplates some periods of functional impairment, which is greater impairment than reported by the September 2013 VA examiner.  It does not represent the absence of symptoms.  Therefore, the Veteran may exhibit symptoms but still be rated noncompensably.  

In short, the Board finds that an initial compensable rating for tension type headaches is not warranted at any point throughout the appeal period. 

Residual Scar, Head Injury

The Veteran has a scar on his head as a result of his in-service injury.  The July 2007 VA examiner noted that the Veteran's scar 17 and 1/8 centimeter scar on the left side of the Veteran's forehead.  There was no pain on examination and no adherence to the underlying tissue.  The Veteran's skin was smooth with no irregularity, atrophy, shininess, or scaliness.  The scar was not unstable, was without frequent loss of skin covering the scar from ulceration or breakdown of skin, and there was neither elevation nor depression of the surface contour of the scar on palpation.  The VA examiner noted that the scar was superficial with no underlying soft tissue damage and was not deep.  There was no inflammation, edema, keloid formation, gross distortion or asymmetry of any features, induration or inflexibility of skin in the area of the scar, limitation of motion or other limitation of function caused by the scar, and the scar is not disfiguring or more than barely visible.  The VA examiner noted that the Veteran's scar is the same color as normal areas of skin with no hypopigmentation or hyperpigmentation.  The September 2009 VA examiner's notes are consistent with these notes, record the scar's width at one sixteenth inch, and confirm that the symptoms of the scar have not changed.  The September 2009 VA examiner measured the scar as shorter in length than the July 2007 VA examiner's measurements, but providing the Veteran the benefit of the doubt, the Board will use the July 2007 VA examiner's measurement.

Diagnostic Code 7800 provides that scars of the head, face, or neck with one characteristic of disfigurement are assigned a ten percent rating.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A scar of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Note 1, the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39 square cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 square cm.); underlying soft tissue missing in an area exceeding 6 square inches (39 square cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39 square cm.). Id.

The Veteran's facial scars meet the criteria for a ten percent rating because the July 2007 examination revealed one characteristic of disfigurement.   The Veteran's scar is 13 or more centimeters in length.  Scars of the head, face or neck with one characteristic of disfigurement warrant a ten percent rating.  A higher rating is not warranted as the Veteran does not have two or three characteristics of disfigurement, visible tissue loss, or gross deformity/asymmetry.   Additionally, his scars are not painful or unstable.  Thus, the Board concludes that the Veteran's residual scar, head injury does not warrant an initial rating in excess of ten percent.

Extraschedular Consideration

The Board has also considered whether the Veteran's claims should be referred for extraschedular rating. See 38 C.F.R. § 3.321(b) (2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).

The Board finds that referral for extraschedular consideration is not warranted.  The Veteran's service connected tension-type headaches and his service-connected residual scar, head injury are contemplated and reasonably described by the rating criteria under Diagnostic Code 8911-8100 and 7800. See 38 C.F.R. § 4.71a (2014).   As for his headaches, the Veteran's headache disability has specifically been manifested by headaches that cause mild functional impairment generally.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 8199-8100.  As for his scar, the Veteran's residual scar, head injury has manifested as a 17 centimeter long, non-painful, stable scar.  As shown above, this type of disability picture is specifically addressed in the rating criteria set forth in Diagnostic Code 7800.  Accordingly, the Board finds that a comparison of the Veteran's headaches and scar with the schedular criteria do not show that they present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b) (2014).  Consequently, the Board finds that the available schedular evaluations are adequate to rate his disabilities.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization. See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment). 

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, the Veteran was granted service connection for the two disabilities on appeal only.  The Veteran has at no point during the current appeal indicated that his service-connected disabilities result in further disability when looked at in combination with his service-connected tension headaches, nor do the medical and treatment records reflect that such would be the case.  Therefore, the Board finds that the schedular criteria adequately describe the Veteran's tension type headaches and his residual scar, head injury. See Diagnostic Codes 8199-8100 and 7800.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial compensable rating for tension type headaches is denied.

Entitlement to an initial rating in excess of ten percent for residuals scar, head injury is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


